       Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 1 of 6 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEBRA WINTERS,

       Plaintiff,                                      Case No. 1:19-cv-572

v.
                                                       COMPLAINT
SPRING CREEK NURSING & REHAB
CENTER, LLC,
                                                       JURY DEMANDED
       Defendant.


       Now comes the Plaintiff, DEBRA WINTERS, by and through her attorneys, and for her

Complaint against the Defendant, SPRING CREEK NURSING & REHAB CENTER, LLC,

Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

       1.      This is a complaint for damages, equitable relief, and injunctive relief for violations

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., as amended.

                                   JURISDICTION AND VENUE

       2.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

               a.      Plaintiff filed a Charge of Discrimination, number 440-2018-00995, with

                       the Equal Employment Opportunity Commission (“EEOC”) on September

                       23, 2017.

               b.      The EEOC issued a Notice of Suit Rights to Plaintiff for said charge on

                       October 31, 2018.

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331.
       Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 2 of 6 PageID #:2



        4.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b), as a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred in this judicial district.

                                               PARTIES

        5.      Plaintiff is an individual who at all relevant times resided in Hammond, Indiana.

        6.      On information and belief, Defendant is limited liability company of the State of

Illinois, which has its principal place of business in Joliet, Illinois.

        7.      Plaintiff and Defendant are each “persons” as defined in 42 U.S.C. § 12111(7), as

they meet the definition of a person as defined in 42 U.S.C. § 2000e(a), in that they both “include[]

one or more individuals, governments, governmental agencies, political subdivisions, labor

unions, partnerships, associations, corporations….”

        8.      Defendant is an “employer” as defined in 42 U.S.C. § 12111(5)(A), as it is a person

engaged in an industry affecting commerce who has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.

        9.      Plaintiff is an “employee” as defined in 42 U.S.C. § 12111(4), as she is an

individual who was employed by the Defendant, an employer.

        10.     Plaintiff was a “qualified individual” as defined in 42 U.S.C. § 12111(8), as she

was an individual who, with or without reasonable accommodation, could perform the essential

functions of the employment position that she held.

                                      BACKGROUND FACTS

        12.     Plaintiff suffers from diabetes, neuropathy in her feet stemming from her diabetes,

and herniated discs in her back.

        13.     These conditions are “disabilities” as defined in 42 U.S.C. § 12102(1), as they are

physical and/or mental impairments that substantially limit one or more major life activities of



                                                    2
        Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 3 of 6 PageID #:3



Plaintiff.

        14.     Plaintiff began her employment with Defendant during or about December 2016.

        15.     Plaintiff’s most recent position with Defendant was as a Restorative Director.

        16.     During her employment Plaintiff performed her duties to all legitimate

expectations.

        17.     The position for which Plaintiff applied, and for which she was hired, was primarily

a computer-based job.

        18.     Plaintiff was able to perform all of her duties of the position for which she was

hired without accommodations for her disabilities because she was able to sit and work from a

desk.

        19.     Plaintiff intentionally did not apply for or accept a position as a floor nurse with

Defendant because Plaintiff knew that due to her disabilities, she could not perform the essential

functions and duties of a floor nurse position.

        20.     On April 10, 2017, Defendant’s Director of Nursing, Nannette Burbane

(“Burbane”), requested that Plaintiff pass medications to patients on floor duty, requiring Plaintiff

to stand and walk for extended periods of time.

        21.     Plaintiff informed Burbane that she could not pass medications to patients on floor

duty because of her disabilities, and instead offered, as a reasonable accommodation, that she be

allowed to pass medications to patients from the nursing station.

        22.     Burbane stated that passing medication to patients from the nursing station was

unacceptable, and that Tasha Mitchell (“Mitchell”) would contact Plaintiff to discuss the situation.

        23.     Shortly thereafter, Mitchell placed a telephone call to Plaintiff. During the

conversation that ensued, Mitchell stated to Plaintiff that she knew of Plaintiff’s disabilities



                                                  3
       Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 4 of 6 PageID #:4



because of Plaintiff’s use of the disabled parking area.

        24.     Mitchell requested Plaintiff submit a disability letter and a note from her doctor,

explaining Plaintiff’s limitations due to her disabilities.

        25.     On April 11, 2017, before Plaintiff was able to submit the requested paperwork to

Mitchell, Plaintiff was called into Mitchell’s office and her employment was terminated.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        26.     Plaintiff incorporates all of the allegations and statements contained in paragraphs

1 through 25 above as if reiterated herein.

        27.     Defendant intentionally discriminated against Plaintiff on the basis of her

disabilities by refusing to provide reasonable accommodations for Plaintiff’s disabilities, and by

terminating Plaintiff’s employment due to her disabilities.

        28.     In taking such actions, Defendant also retaliated against Plaintiff because of her

disabilities and/or her requests for reasonable accommodations due to her disabilities.

        29.     Defendant, through its employees, agents and/or authorized representatives, knew

that its retaliation, termination, and discriminatory treatment of Plaintiff violated the ADA.

        30.     Defendant’s actions were in willful and wanton violation of Plaintiff’s rights.

        31.     During Plaintiff’s employment with Defendant and when Plaintiff was terminated

by Defendant, she was subjected to discrimination and retaliation for engaging in a legally

protected activity, as set forth above.

        32.     The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents and/or authorized representatives of

Defendant.

                                                   4
      Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 5 of 6 PageID #:5



       Wherefore, Plaintiff, DEBRA WINTERS, respectfully prays this Honorable Court enter

judgment against Defendant, SPRING CREEK NURSING & REHAB CENTER, LLC, as

follows:

             a.     Declaring the Defendant’s practices complained of herein unlawful and in

                    violation of the ADA;

             b.     Permanently enjoining Defendant, its agents, successors, officers,

                    employees, representatives, attorneys and those acting in concert with it or

                    them from engaging in the unlawful practices, policies, customs and usages

                    set forth herein, and from continuing any and all practices shown to be in

                    violation of applicable law;

             c.     Ordering modification or elimination of the practices, policies, customs and

                    usages set forth herein and all other such practices shown to be in violation

                    of applicable law, ensuring Defendant will not continue to discriminate or

                    retaliate against employees exercising their rights under the ADA;

             d.     Immediately assigning Plaintiff to the position She would now be

                    occupying but for the discriminatory and retaliatory practices of Defendant,

                    and adjusting the wage rates, salaries, bonuses and benefits for Plaintiff to

                    those which She would have received but for the discriminatory practices

                    of Defendant, or awarding Plaintiff front-end and future pay;

             e.     Compensating and making Plaintiff whole for all earnings, wages, bonuses

                    and other benefits that Plaintiff would have received but for the

                    discriminatory practices of Defendant and the willful violations of

                    Defendant;



                                              5
       Case: 1:19-cv-00572 Document #: 1 Filed: 01/28/19 Page 6 of 6 PageID #:6



               f.      Compensating and making Plaintiff whole for all other damages Plaintiff

                       incurred as a result of the discriminatory and retaliatory practices of

                       Defendant, and for the willful violations of Defendant;

               g.      Awarding Plaintiff all witness fees, court costs and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees; and

               h.      Awarding Plaintiff liquidated and/or punitive damages for Defendant’s

                       willful conduct, and granting such other relief as may be just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                            RESPECTFULLY SUBMITTED,

                                            DEBRA WINTERS

                                            By:       /s/ David B. Levin
                                                      Attorney for Plaintiff
                                                      Illinois Attorney No. 6212141
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      333 Skokie Blvd., Suite 103
                                                      Northbrook, Illinois 60062
                                                      Phone: (224) 218-0882
                                                      Fax: (866) 633-0228
                                                      dlevin@toddflaw.com




                                                  6
